[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                      JUNE 17, 2011
                                            No. 10-15467               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                                D.C. Docket No. 8:09-cv-00839-AEP

FRANKIE L. SOLOMON, SR.,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

COMMISSIONER OF SOCIAL SECURITY

lllllllllllllllllllllllllllllllllllllll                             lDefendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 17, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Frankie Solomon appeals a decision that affirmed the denial of his

application for disability insurance benefits. 42 U.S.C. § 405(g). Solomon
challenges the finding of the administrative law judge that Solomon’s complaints

of pain and fatigue were not credible. We affirm.

      We review the decision of the Commissioner “to determine if it is supported

by substantial evidence.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004). Substantial evidence consists of “‘such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.’” Id.

(quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)). “An

administrative law judge may properly challenge the credibility of a claimant” and,

because “the resolution of conflicting evidence is for the Secretary and the

administrative law judge,” Allen v. Schweiker, 642 F.2d 799, 801 (5th Cir. 1981),

“we may not decide the facts anew” as long as substantial evidence supports the

findings of fact, Smallwood v. Schweiker, 681 F.2d 1349, 1351 (11th Cir. 1982).

      Substantial evidence supports the finding that Solomon’s testimony about

his physical limitations was not credible. “[T]o establish a disability based on

testimony of pain and other symptoms,” a disability claimant must present

“evidence of an underlying medical condition” and either medical evidence that he

suffers severe pain or evidence that the condition is “expected to give rise to the

claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).

Solomon testified that pain and fatigue caused by scleroderma, rheumatoid

                                          2
arthritis, carpal tunnel syndrome, and migraine headaches prevented him from

resuming his job as a commercial truck driver, but the administrative law judge

found that Solomon’s testimony was inconsistent with his own statements and

objective medical evidence. Solomon said that he had “excruciating” headaches,

but he testified that he took medicine for the pain and the results of a head MRI in

2006 and an evaluation in 2007 revealed that he had no neurological

abnormalities. Solomon testified he was incapable of maneuvering a truck, but his

treating physicians, Dr. Urmesh Raturi and Dr. Jay Reese, released Solomon to

resume work in 2004 and, in May 2004, rheumatologist Harris McIlwain released

Solomon for “complete duties” other than placing a tarp over his cargo. In 2005,

Dr. Raul Nodal gave Solomon a score of 4 out of 5 for the strength of his grip and

shoulders and a perfect score for the strength in his other upper and his lower

extremities. Although Dr. Nodal observed that Solomon had shortness of breath

when he stood up repeatedly and had difficulty exercising fine motor skills, the

evidence established these limitations did not prevent Solomon from driving a

commercial truck. Two state medical consultants found that Solomon could sit for

6 hours at a time and had unlimited ability to push, pull, and operate hand and foot

controls. Solomon told an emergency room physician that he had lifted heavy

objects around his house in April 2007, and the physician found that Solomon had

                                          3
“[e]qual and good power in all four extremities.” In May 2007, Dr. Mack

Knowles found that Solomon had a full range of motion in his fingers and ankle.

The record supports the finding of the administrative law judge that Solomon

could perform his past relevant work.

      Solomon asks that this Court remand his case because the Appeals Council

failed to consider medical findings that Dr. Harris McIlwain made after Solomon’s

evidentiary hearing, but Solomon did not present this argument to the district

court. In the district court, Solomon challenged only the findings of the

administrative law judge. Because Solomon “challenge[d] the administrative law

judge’s decision to deny benefits, but not the decision of the Appeals Council to

deny review of the administrative law judge, [the district court was not required

to] consider [the] evidence [Solomon] submitted to the Appeals Council.” Ingram

v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1266 (11th Cir. 2007).

      The denial of Solomon’s application for benefits is AFFIRMED.




                                         4